Citation Nr: 0603096	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, status post meniscus 
tear, status post arthroscopic surgery, with history of 
chondromalacia patella, currently evaluated at 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from June 1977 to June 1997.

This appeal is from an August 2001 rating decision wherein 
the Regional Office (RO) continued the previously assigned 10 
percent evaluation for the veteran's service-connected right 
knee disability, status post arthroscopy, status post lateral 
meniscus repair with traumatic arthritis (formerly 
chondromalacia patella of the right knee, loose bodies by 
history).  Thereafter, based on the receipt of additional 
information, the RO, by rating action dated in May 2002, 
assigned a 100 percent evaluation for traumatic arthritis, 
right knee, status post lateral meniscus tear, status post 
arthroscopic surgery, with history of chondromalacia patella, 
effective September 27, 2001, based on surgical or other 
treatment necessitating convalescence, and continued the 10 
percent rating, effective from November 1, 2001.

The case was previously before the Board in March 2004, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
status post meniscus tear, status post arthroscopic surgery, 
with history of chondromalacia patella has been manifested by 
no more than slight instability.

2.  Throughout the rating period on appeal, the veteran's 
right knee arthritis has been manifested by pain, fatigue, 
weakness, and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee status post meniscus 
tear, status post arthroscopic surgery, with history of 
chondromalacia patella, on the basis of instability and 
recurrent subluxation, have not been met.  38 C.F.R. § 4.7, 
4.71a, Diagnostic Codes 5257 (2005).

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for right knee arthritis based on limitation of 
motion, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's July 2001 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2003 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.    Moreover, in an April 2004 letter, the RO 
specifically requested that the veteran submit any evidence 
in his possession that pertains to the claim.  Therefore, 
under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records. The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23- 
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.

Diagnostic Code 5257 contemplates recurrent subluxation and 
lateral instability. Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee.  A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment.  Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  

Under Diagnostic Code (DC) 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable rating is warranted where flexion 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent rating 
is warranted where extension is limited to 10 degrees. A 20 
percent evaluation is for application where extension is 
limited to 15 degrees. A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Legal Analysis

In this case, the veteran contends that an increased 
evaluation is warranted for his service-connected right knee 
disability.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his service-
connected right knee disability, on June 28, 2001.  
Therefore, the rating period for consideration on appeal 
begins June 28, 2000, one year prior to the date of receipt 
of the claim upon which the October 2001 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).


The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5257 for his disability.  The next 
highest evaluation of 20 percent disabling is available for 
moderate recurrent subluxation or lateral instability of the 
knee.  However, the Board finds that the evidence of record 
does not demonstrate that the veteran is entitled to such 
evaluation.  The record reflects that since August 2000, the 
veteran has complained of experiencing right knee 
instability, which has been treated with an elastic knee 
cage.  However, the record reflects that with the exception 
of a November 2004 VA outpatient treatment record that 
reported that the veteran had "[n]o stability," VA and 
private outpatient treatment records dated from August 2000 
to March 2005, reflect that the veteran's right knee was 
stable and did not have any medial or lateral collateral 
laxity. 

Right knee instability or subluxation was also not found on 
VA examination.  In this regard, in July 2001, the examiner 
reported that the veteran did not display any medial or 
lateral instability and that his Lachman's and drawer tests 
were negative.  Similarly, in March 2003, the examiner again 
reported that the veteran's collateral ligaments were stable 
and that his Lachman's and anterior and posterior drawer 
tests were negative.  Likewise, in April 2004, the examiner 
reported that the veteran did not have any patellar 
instability and that his collateral and cruciate ligaments 
were stable.  He further indicated that the veteran's 
Lachman's and anterior and posterior drawer tests were 
negative.

Therefore, based on the above medical findings, the Board 
concludes that in the absence of any other evidence of record 
that indicates greater than slight instability of the right 
knee, a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  Additionally, the Board notes that 
although the evidence of record demonstrates that the veteran 
uses a brace on his knee, there is no indication that he has 
any impairment of the tibia and fibula.  Hence, a rating 
under Diagnostic Code 5262 based merely on the use of a brace 
would be inappropriate.

Finally, as Diagnostic Code 5257 is not predicated on a 
limited range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply and thus cannot 
serve as a basis for an increased rating here.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that in addition to a rating under DC 5257, a 
separate rating may be assigned, if otherwise applicable, for 
both limitation of flexion of a knee and limitation of 
extension of that knee.  In this regard, the Board has 
considered rating the veteran's right knee under DC 5260, 
pursuant to which the severity of limitation of leg flexion 
is evaluated.  A review of the evidence reveals that between 
August 2000 and March 2005, the veteran's right knee flexion 
was measured on numerous occasions.  While the majority of 
the records reflect that the veteran had full range of 
motion, on examination in February 2001, October 2001, June 
2002, December 2002, March 2003, and March 2004, the veteran 
could flex to a low of 110 degrees and to a high of 130 
degrees.  The Board observes that these ranges of motion are 
well in excess of the criteria for a noncompensable (zero 
percent) rating under DC 5260, which contemplates flexion 
limited to 60 degrees.  Therefore, as the limitation of 
flexion of the veteran's right knee is in excess of that 
required for a noncompensable rating under DC 5260, a 10 
percent rating is not warranted under this diagnostic code.

The Board has also considered rating the veteran's right knee 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated. However, 
the evidence shows that on numerous examinations between 
August 2000 and March 2005, the veteran's right knee 
extension has consistently been shown to be full, to zero 
degrees. The Board observes that this level of motion is also 
well in excess of the criteria for a noncompensable (zero 
percent) rating under DC 5261, which contemplates extension 
limited to 5 degrees.  Therefore, as the limitation of 
extension of the veteran's right knee is in excess of that 
required for a noncompensable rating under DC 5261, a 10 
percent rating is not warranted under this diagnostic code.
 
However, Diagnostic Code 5003 through Diagnostic Code 5010 
for degenerative arthritis also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected where there is, among 
other things, painful motion.  In this case, the Board 
observes that private and VA treatment and examination 
records dated between August 2000 and March 2005 demonstrated 
that the veteran has been diagnosed with arthritis that was 
based on X-ray findings.  Moreover, the record reflects that 
the veteran has experienced painful motion associated with 
such arthritis.  In this regard, on VA examination in July 
2001, the examiner reported that the veteran was visibly 
uncomfortable during range of motion testing.  Similarly, on 
VA examination in March 2003, the examiner reported that the 
veteran complained of pain at the extremes of flexion.  
Likewise, on VA examination in April 2004, the examiner 
reported that the veteran experienced pain intermittently 
through range of motion testing, which was evidenced by 
facial grimaces.  Thus, the Board finds that the veteran's 
right knee disability warrants a 10 percent rating under DC 
5003.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related code 
sections.  In this regard, there is no evidence showing that 
the veteran suffers from ankylosis (i.e., complete bony 
fixation) of either knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5256, or genu recurvatum, as contemplated by DC 5263.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain on use, weakness, and fatigability.  The 
Board recognizes that examiners have acknowledged and 
confirmed such symptomology.  The Board, however, finds that 
an additional evaluation for pain and limitation of motion 
under these provisions is not appropriate in this instance.  
Pain and functional impairment are already considerations of 
38 C.F.R. 4.56 and DC 5003 and, thus, the veteran has already 
been compensated consistent with his symptoms for a right 
knee disability under these criteria.  Thus, he has already 
been compensated for painful motion as associated functional 
loss. 38 C.F.R. §§ 4.40, 4.45 (2005); De Luca, supra.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  









ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee, status post meniscus tear, status post 
arthroscopic surgery, with history of chondromalacia patella, 
is denied.

2.  A separate 10 percent evaluation for right knee traumatic 
arthritis based on limitation of motion, is granted, subject 
to the applicable law governing the award of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


